Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6th, 2021 has been entered.

Allowable Subject Matter
Claims 1-8, 10, 11, 14-16 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the overall combination of components, their arrangement and relationship to one another as set forth in the claim. More specifically the particular internal support assembly that is fully obscured after installation of the roof, in combination with the specific securement assembly that can be removably coupled to the at least one internal support assembly while the internal support assembly remains fully obscured, and how an installer can couple a safety line to the securement assembly after the roof is installed and while the internal support assembly remains fully obscured during maintenance or repair of the roof. These 
With respect to independent claim 14, again the particular combination of components, their arrangement and relationship to one another is not anticipated or made obvious by any of the known prior art. More specifically the first internal support assembly, comprising a receptacle configured to receive an extent of a roof truss, and to be concealed within a ridge cap in combination with a second internal support assembly, wherein the first and second internal support assemblies are fully obscured after installation of the roof, in combination with the other features and limitations set forth in claim 14, detailed and outlined in attachment system not known or made obvious by prior art.
With respect to independent claim 24, the particular combination of components, their arrangement and relationship to one another is not anticipated or made obvious by any of the known prior art. More specifically the internal particular details of the support assembly, including the first rigid internal support structure adjustably connected to a second rigid internal support structure, each of the first internal support structure and the second internal support structure having an upper extent with a receiver and a truss attachment segment with a receptacle that is configured to receive an extent of the truss of the roof, wherein the internal support assembly is fully obscured after installation of the roof.
Examiner notes that support for the latest amendments can be found in at least figure 36B where it can be seen that the internal support assembly is fully obscured 
The previously cited and applied prior art demonstrates that there are many different forms and constructions of attachment systems for use in the installations, maintenance or repair of a roof building structure. However, as can be seen in the cited prior art, the known attachment systems are constructed to not to be fully obscured after installation of the roof, leaving a portion of the attachment system visible and accessible after the roof is installed. None of the known prior art, alone or in combination teaches attachment system as claimed in each of the independent claims with the particular construction and accessibility, or lack of visibility, as claimed by the applicant.
For at least these reasons claims 1-8, 10, 11, 14-16 and 20-29 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634